DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  09/21/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-12 and 14-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chien et al. 2013/0022119.
As to claim 1, Chien teaches a method of encoding an image, [figs. 1-2] the method comprising: loading information of a neighboring block of a current block; [figs. 1-3; ¶ 0067; ¶ 0077-0090; ¶ 0098-0103; ¶ 0104-0111; ¶ 0114-0117] decoding a current block using the loaded information of the neighboring block; [figs. 1-3; ¶ 0074-0090; ¶ 0097-0103; ¶ 0104-0112; ¶ 0114-0117] and saving information of the current block that is decoded.  [figs. 1-3; ¶ 0040; ¶ 0078; ¶ 0082-0084; ¶ 0102-0109; ¶ 0116]
As to claim 2, Chien teaches the limitations of claim 1. Chien teaches wherein the loaded information is determined according to whether or not the neighboring block is present outside a row or column boundary of a coding tree unit (CTU) in which the current block is included. [figs. 4-10; fig. 13; ¶ 0125-0129; ¶ 0155]
As to claim 3, Chien teaches the limitations of claim 2. Chien teaches wherein when the neighboring block is present outside the row or column boundary of the CTU in which the current block is included, the decoding is performed using only information of a neighboring block located inside the row or column boundary of the CTU. [figs. 4-10; fig. 13; ¶ 0125-0129; ¶ 0155]
As to claim 4, Chien teaches the limitations of claim 2. Chien teaches wherein when the neighboring block is present outside the row or column boundary of the CTU in which the current block is included, information of a neighboring block that is present inside the row or column boundary of the CTU is used to replace the information of the neighboring block that is present outside the row or column boundary of the CTU and is used in the decoding of the current block.  [figs. 4-10; fig. 13; ¶ 0163-0167]
As to claim 5, Chien teaches the limitations of claim 2. Chien teaches wherein when the neighboring block is present outside the row or column boundary of the CTU in which the current block is included, the information of the neighboring block is set to a pre-defined value and the decoding is performed using the pre-defined value. [figs. 1-10; ¶ 0067-0070; ¶ 0104-0117; ¶ 0163-168]
As to claim 6, Chien teaches the limitations of claim 5. Chien teaches wherein when the decoding is performed in an intra prediction mode, the information of the neighboring block that is present outside the row or column boundary of the CTU is set to a value indicating planar mode. [figs. 4-10;  ¶ 0045; ¶ 0163-168]
As to claim 7, Chien teaches the limitations of claim 2. Chien teaches wherein when the neighboring block is present outside the row or column boundary of the CTU in which the current block is included, the decoding is performed by using a resulting value produced by a predetermined inverse operation performed on the information of the neighboring block that is present outside the row or column boundary of the CTU.  [figs. 1-10;  ¶ 0078-0116; ¶ 0163-168]
As to claim 8, Chien teaches the limitations of claim 1. Chien teaches wherein when the decoding is performed in an inter prediction mode and the information of the current block is a motion vector, a value of the motion vector is converted into a floating-point number and the floating-point number is saved.  [figs. 4-12; ¶ 0136-0147; ¶ 0161-171]
As to claim 9, Chien teaches the limitations of claim 8. Chien teaches wherein the motion vector is represented by 18 bits, and the saved floating-point number comprises 6 mantissa bits and 4 exponent bits.   [figs. 11-12; ¶ 0169-0178]
As to claim 10, Chien teaches the limitations of claim 1. Chien teaches wherein when the decoding is performed in an inter prediction mode, the information of the current block is a scaled motion vector, and a value of the scaled motion vector is not within a predetermined range, the value of the scaled motion vector is changed to a maximum value or a minimum value of the predetermined range and the changed value of the scaled motion vector is saved.  [figs. 1-10; ¶ 0136-0147; ¶ 0161-0171]
As to claim 11, Chien teaches the limitations of claim 10. Chien teaches wherein when the value of the scaled motion vector is smaller than the minimum value of the predetermined range, the value of the scaled motion vector is changed to the minimum value and is then saved.  [figs. 1-10; ¶ 0136-0147; ¶ 0161-0171]
As to claim 12, Chien teaches the limitations of claim 10. Chien teaches wherein when the value of the scaled motion vector is greater than the maximum value of the predetermined range, the value of the scaled motion vector is changed to the maximum value and is then saved.  [figs. 1-10; ¶ 0136-0147; ¶ 0161-0171]
As to claim 14, Chien teaches the limitations of claim 1. Chien teaches wherein the information of the neighboring block is loaded from a line buffer or a memory.  [figs. 1-3; ¶ 0040; ¶ 0078; ¶ 0082-0084; ¶ 0102-0109; ¶ 0116; ¶ 0118-124]
As to claim 15, Chien teaches the limitations of claim 1. Chien teaches wherein the information of the current block is saved in a line buffer or a memory. [figs. 1-3; ¶ 0040; ¶ 0078; ¶ 0082-0084; ¶ 0102-0109; ¶ 0116; ¶ 0118-0124]
As to claim 16, Chien teaches a method of encoding an image, [figs. 1-2] the method comprising: loading information of a neighboring block of a current block; [figs. 1-3; ¶ 0067; ¶ 0077-0090; ¶ 0098-0103; ¶ 0104-0111; ¶ 0114-0117] encoding the current block using the loaded information of the neighboring block; [figs. 1-3; ¶ 0067; ¶ 0077-0090; ¶ 0098-0103; ¶ 0104-0111; ¶ 0114-0117] and saving information of the current block generated by the encoding of the current block.  [figs. 1-3; ¶ 0040; ¶ 0078; ¶ 0082-0084; ¶ 0102-0109; ¶ 0116]
As to claim 17, Chien teaches the limitations of claim 15. Chien teaches wherein the loaded information of the neighboring block is determined according to whether or not the neighboring block is present outside a row or column boundary of a coding tree unit (CTU) in which the current block is included.  [figs. 4-10; fig. 13; ¶ 0125-0129; ¶ 0155]
As to claim 18, Chien teaches the limitations of claim 17. Chien teaches wherein when the neighboring block is present outside the row or column boundary of the CTU in which the current block is included, the information of the neighboring block located outside the row or column boundary of the CTU is set to a predetermined value, and then the encoding is performed using the predetermined value.  [figs. 1-10; ¶ 0078-103; ¶ 0163-168]
As to claim 19, Chien teaches the limitations of claim 18. Chien teaches wherein when the encoding is performed in an intra prediction mode, the information of the neighboring block located outside the row or column boundary of the CTU is set to a value indicating planar mode.  [figs. 4-10;  ¶ 0163-0168]
As to claim 20, Chien teaches the limitations of claim 16. Chien teaches wherein when the encoding is performed in an inter prediction mode and the information of the current block is a motion vector, a value of the motion vector is converted into a floating-point number and the floating-point number is then saved.  [figs. 4-12; ¶ 0136-0147; ¶ 0161-171]
As to claim 21, Chien teaches the limitations of claim 16. Chien teaches wherein when the encoding is performed in an inter prediction mode, the information of the current block is a scaled motion vector, and a value of the scaled motion vector is not within a predetermined range, the value of the scaled motion vector is changed to a maximum value or a minimum value of the predetermined range and the changed value of the scaled motion vector is then saved.  [figs. 1-10; ¶ 0136-0147; ¶ 0161-0171]
As to claim 22, Chien teaches a non-temporary storage medium containing a bit stream generated by an image encoding [fig. 1; ¶ 0046-0050; ¶ 0053-0055] method comprising loading information of a neighboring block of a current block, encoding the current block using the loaded information of the neighboring block, [figs. 1-3; ¶ 0067; ¶ 0077-0090; ¶ 0098-0103; ¶ 0104-0111; ¶ 0114-0117] and saving information of the current block generated by the encoding of the current block.  [figs. 1-3; ¶ 0040; ¶ 0078; ¶ 0082-0084; ¶ 0102-0109; ¶ 0116]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. 2013/0022119 in view of  Ozawa US 2010/0150242.
As to claim 13, Chien teaches the limitations of claim 10. Chien does not explicitly teach wherein the maximum value and the minimum value are -131072 and 131071, respectively.  
Ozawa teaches the maximum value and the minimum value are -131072 and 131071, respectively.  [fig. 9; ¶ 0100-0102]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Ozawa with the teachings of Chien for the benefit of combining prior art elements of a known method to yield a predictable result of improved bandwidth efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Ozawa in order to improve the similar device (apparatus, method, or product) of Chien in the same way and yield the predictable result of improved bandwidth efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483